United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1895
                     ___________________________

                              Evelyn D. Shaulis

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

            Carolyn W. Colvin, Commissioner of Social Security

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                         Submitted: January 7, 2015
                          Filed: January 14, 2015
                               [Unpublished]
                              ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Evelyn D. Shaulis appeals from the order of the District Court1 affirming the
denial of her applications for disability insurance benefits and supplemental security
income. Following careful review, we find no reversible error based on the
administrative law judge’s assessment of Shaulis’s credibility and her residual
functional capacity, and we affirm for the reasons stated by the District Court. See
8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-